*210Opinion by
Ekwall, J.
The owner of the petitioning company testified that he employed customs brokers in Philadelphia to attend to the clearance of the goods; that when he was informed by customs officials at Laredo that the entered value was not considered by the appraiser as the proper dutiable value, he promptly notified the brokers; that when he found no action had been taken by the brokers, he consulted customs officials in Philadelphia and sent a check to the port of entry in payment for the increased duties; and that the check did not arrive at Laredo until 3 days after the appraisement had been completed, too late for an amendment to the entry to be allowed. A representative of the customs brokers at Laredo testified that when they received notice from the customs authorities that the value declared on entry was too low, they informed the Mexican broker, giving him information as to the amount of supplemental duties involved, and that he, in turn, was to contact the petitioner; that the Laredo brokers then made an amendment to the entry, presenting said amended entry to the customhouse; that the collector, in the absence of payment of the supplemental duties, returned the amended entry to the brokers. On the record presented the court found that the entry at less than the final appraised value was due to a peculiar set of circumstances surrounding the importation, there being a number of persons involved who were geographically separated from one another, and that the time element played an important part. It was held that the importer and its agents acted without intent to defraud the Government or deceive its officials as to the value of the merchandise. The petition was therefore granted.